Exhibit 10.2

EXECUTION VERSION

FIRST AMENDMENT TO

AMENDED AND RESTATED MASTER LEASE AGREEMENT

This FIRST AMENDMENT (this “Amendment”), dated as of May 15, 2013, to the
Amended and Restated Master Lease Agreement, dated as of July 25, 2012 (as
heretofore amended, supplemented or otherwise modified, the “Agreement”), among
DB ENERGY TRADING LLC (“Lessor”), a Delaware limited liability company, AGY
HOLDING CORP. (“Lessee”), a Delaware corporation, AGY AIKEN LLC (“AGY Aiken”), a
Delaware limited liability company and AGY HUNTINGDON LLC (“AGY Huntingdon”), a
Delaware limited liability company.

W I T N E S S E T H :

WHEREAS, Lessor, Lessee and the Guarantors are parties to the Agreement;

WHEREAS, the Lease Commitment Period under and as defined in the Agreement is
scheduled to terminate on the Master Lease Termination Date;

WHEREAS, Lessee and the Guarantors and certain of their affiliates have been
negotiating and continue to negotiate the Restructuring Transactions (as defined
in the Restructuring and Support Agreement (as defined below)).

WHEREAS, Lessee and the Guarantors have requested that Lessor extend the Master
Lease Termination Date during the pendency of the negotiations of the
Restructuring Transactions, as Lessee and its Subsidiaries continue to derive
substantial direct and indirect benefits therefrom,

WHEREAS, the parties hereto have agreed to amend the Agreement on the terms set
forth in this Amendment.

THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto hereby agree that on the First Amendment
Effective Date (as defined below), the Agreement shall be amended as follows:

SECTION 1. DEFINITIONS. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Agreement as amended hereby. The rules of
construction set forth in the Agreement shall apply to this Amendment.

SECTION 2. AMENDMENTS.

2.1 Amendment to Schedule I (Definitions).

(a) The Agreement is hereby amended by deleting “May 31, 2013” from the
definition of “Outside Date” and substituting in lieu thereof “the earlier of
(w) July 15, 2013, (x) the date on which the Restructuring and Support Agreement
(as in effect on May 15, 2013) is terminated whether as a result of the passage
of time or by any of the parties thereto, (y) the date of (1) any acceleration
of any obligations or termination of any commitments under either of the
Financing Agreements or (2) the exercise of any



--------------------------------------------------------------------------------

remedies with respect to Collateral (as defined in the applicable Financing
Agreement) upon an event of default under either of the Financing Agreements,
and (z) the date upon which all of the Restructuring Transactions (as defined in
the Restructuring and Support Agreement) become effective.”.

(b) The Agreement is hereby amended by inserting the following defined term in
its appropriate alphabetical order:

“Restructuring and Support Agreement” means that certain Restructuring and
Support Agreement, dated as of May 15, 2013, between KAGY Holding Company, Inc.,
AGY Holding Corp., Kohlberg Partners V, L.P., Kohlberg Investors V, L.P.,
Kohlberg TE Investors V, L.P., Kohlberg Offshore Investors V, L.P. and certain
holders of the 11% Senior Second Lien Notes due 2014 of AGY Holding Corp.”.

SECTION 3. CONDITIONS TO EFFECTIVENESS. The effectiveness of this Amendment (the
date of such effectiveness, the “First Amendment Effective Date”) is subject to
the satisfaction or waiver by Lessor of each of the following conditions
precedent:

(a) Certain Documents. Lessor shall have received each of the following, each
dated as of the First Amendment Effective Date unless otherwise indicated or
agreed to by Lessor, in each case in form and substance reasonably satisfactory
to Lessor,

 

  (i) this Amendment, duly executed and delivered by Lessee and the Guarantors;

 

  (ii) a true and correct copy of the executed Restructuring and Support
Agreement, which shall be in full force and effect, and any exhibits, schedules
or supplements thereto or any other documents or agreements related thereto;

 

  (iii) a true and correct copy of a forbearance agreement (with all any
exhibits, schedules or supplements thereto or any other documents or agreements
related thereto) executed and delivered by UBS AG, Stamford Branch, as
administrative and collateral agent for the lenders under the Credit Agreement,
which forbearance agreement shall be in full force and effect and contain the
agreement of UBS AG, Stamford Branch, on behalf of itself and the other “Secured
Parties” under and as defined in the Credit Agreement, to not exercise remedies
under the Credit Agreement on terms substantially identical to those set forth
in Paragraph 4 of the Restructuring and Support Agreement;

 

2



--------------------------------------------------------------------------------

  (iv) an engagement letter and fee letter with Lessor, duly executed and
delivered by Lessee, each in respect of a long-term amendment to or restatement
of the Agreement; and

 

  (v) an amendment and restatement of the Acknowledgement Agreement, duly
executed and delivered to Lessor by each of the parties thereto;

 

  (vi) an acknowledgement agreement, duly executed and delivered to Lessor by
U.S. Bank National Association, as trustee under the Indenture, Lessee and the
Guarantors, containing agreements and acknowledgements substantially identical
to those set forth in the Acknowledgement Agreement;

 

  (vii) an amended Waiver Letter, duly executed and delivered to Lessor by each
of the parties thereto;

 

  (viii) a compliance certificate, which satisfies the requirements of 10.1(i)
of the Agreement for the period ending March 31, 2013;

 

  (ix) a certificate from a Responsible Officer of Lessee certifying on behalf
of Lessee that, to such Responsible Officer’s knowledge after due inquiry, the
representations and warranties set forth in Section 5 of this Amendment are true
and correct to the extent so required by Section 5.

(b) Fees and Expenses Paid. There shall have been paid to Lessor all fees and
expenses (including fees and expenses of Simpson Thacher & Bartlett LLP) due and
payable on or before the First Amendment Effective Date.

(c) No Legal Impediments. Neither entry into this Amendment nor the leasing of
the Metals on the terms and conditions of the Agreement (as amended hereby) or
of the Leases (x) violate any Requirement of Law or (y) are enjoined,
temporarily, preliminarily or permanently by any Governmental Authority.

SECTION 4. STANDSTILL.

4.1 Standstill Period. Subject to the terms of this Agreement, Lessor agrees not
to (a) declare an Early Termination under the Agreement as a result of the
occurrence and continuance of a Default under clause 8.1(j)(w) of the Agreement
(the “Specified Default”) or (b) exercise any rights or remedies under clause
8.3 of the Agreement solely as a result of the occurrence and continuance of the
Specified Default, in each case during the period from and including the First
Amendment Effective Date until the earlier to occur of the following (the
earlier of such date, the “Standstill Period Termination Date”): (i) the Outside
Date (as amended by this Amendment), or (ii) the date on which any of the
following shall occur: (A) the occurrence of a Default that is not the Specified
Default or (B) an amendment or any restructuring of any of the Financing
Agreements (as in effect on the First Amendment Effective Date) that is not
reasonably satisfactory to Lessor. For the purposes of this

 

3



--------------------------------------------------------------------------------

Amendment, the “Standstill Period” shall mean the period from and including the
First Amendment Effective Date to, but not including, the Standstill Period
Termination Date. Lessor hereby acknowledges and agrees that during the
Standstill Period, the occurrence and continuance of the Specified Default alone
does not give rise to a “Material Adverse Event” under the Agreement.

4.2 No Waiver; Limitation on Standstill. Lessee and each Guarantor acknowledge
and agree that, notwithstanding Section 4.1 of this Amendment (a) this Amendment
shall not constitute a waiver of the occurrence or the continuance of any
Default, including the Specified Default, whether now or hereafter existing,
(b) nothing contained in this Amendment shall be construed to limit or affect
the right of Lessor to bring or maintain during the Standstill Period any action
to enforce or interpret any term or provision of the Agreement, or to file or
record instruments of public record (or take other action) to perfect or further
protect the liens and security interests granted by Lessee to Lessor, (c) such
agreement shall not constitute a waiver or standstill with respect to any other
right or remedy of Lessor whether under the Operative Documents or applicable
law and (d) any requirement to provide any notice, demand or request for
performance under the Guarantee shall be tolled during the Standstill Period.

4.3 Enforcement Actions After Standstill Period. Notwithstanding anything herein
or in the Agreement to the contrary, Lessee and each Guarantor acknowledge and
agree that on the Standstill Period Termination Date the agreement of Lessor to
refrain from (x) declaring an Early Termination under the Agreement in respect
of the Specified Default and (y) exercising any rights or remedies under clause
8.3 of the Agreement solely as a result of the occurrence and continuance of the
Specified Default, shall automatically cease and be of no further force or
effect, and Lessor shall be entitled to immediately exercise remedies under the
Agreement, the other Operative Documents and applicable law, all without further
notice or demand, in respect of the Specified Default or other Default then
existing.

4.4 Specified Actions During Standstill Period. During the Standstill Period,
Lessee may take one or more Specified Actions (as defined below) so long as all
requirements, terms and conditions set forth in the Agreement are satisfied or
complied with in respect of such applicable Specified Action, excluding any
requirement, term or condition that cannot be satisfied, or representation or
warranty that cannot be made (or deemed made) solely as a result of the
Specified Default. For the purposes of this Section 4.4, Lessee’s taking any of
the following actions under the Agreement shall constitute a “Specified Action”:
(a) entry into a Lease, (b) renewal of an existing Lease, (c) a Change Out,
(d) a Fabrication or (e) a Refabrication.

SECTION 5. REPRESENTATIONS AND WARRANTIES. In order to induce Lessor to enter
into this Amendment, Lessee and each Guarantor jointly and severally represent
and warrant to Lessor that:

(a) it has all requisite power and authority to enter into this Amendment,

(b) the execution and delivery of this Amendment and the performance of its
obligations under this Amendment have been duly authorized by all necessary
corporate

 

4



--------------------------------------------------------------------------------

action on the part of such Party,

(c) Lessee has delivered to Lessor any and all documents or agreements executed
by Lessee or any of its Subsidiaries on or prior to the First Amendment
Effective Date in connection with or relating to the Restructuring Transactions;

(d) no vote or consent of, or notice to, the holders of indebtedness under any
of the Financing Agreements is required, or, if required, such vote or consent
has been obtained or given, to authorize the Lessee’s execution and performance
of this Amendment,

(e) Schedule 6 to the Agreement as of the Restatement Date continues to be true
and correct as of the First Amendment Effective Date,

(f) no Default exists as of the First Amendment Effective Date, both immediately
before and immediately after giving effect to this Amendment on such date,

(g) Lessor continues to have a legal, valid and enforceable first priority Lien
on the Specified Assets, and

(h) the representations and warranties of such Party contained in the Agreement
and the other Operative Documents are true and correct in all material respects
on and as of the First Amendment Effective Date (after giving effect to this
Amendment) as if made on and as of the First Amendment Effective Date (provided
that if any representation or warranty that itself is qualified as to
“materiality” or “Material Adverse Effect,” such representation or warranty
shall be true and correct in all respects), except where such representations
and warranties expressly relate to an earlier date in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.

SECTION 6. RELEASE. Lessee and the Guarantors hereby waive, release, remise and
forever discharge Lessor and each other Indemnified Person from any and all
actions, causes of action, suits or other claims of any kind or character, known
or unknown, which Lessee or Guarantor ever had, now has or might hereafter have
against Lessor or any Indemnified Person which relate, directly or indirectly,
to acts or omissions of Lessor or any Indemnified Person on or prior to the date
hereof whether arising out of, in connection with, or otherwise relating to, the
Agreement, the Leases, this Amendment or any matter in connection with any of
the foregoing.

SECTION 7. REFERENCE TO AND EFFECT ON THE OPERATIVE DOCUMENTS; LIMITED EFFECT.
From and after the First Amendment Effective Date, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Agreement, and each reference in the other Operative Documents
to “the Agreement”, “thereunder”, “thereof” or words of like import referring to
the Agreement, shall mean and be a reference to the Agreement as amended hereby.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
Lessor under any of the Operative Documents, nor constitute a waiver of any
provisions of any of the Operative Documents. Except as expressly

 

5



--------------------------------------------------------------------------------

amended herein all of the provisions and covenants of the Agreement and the
other Operative Documents are and shall continue to remain in full force and
effect in accordance with the terms thereof and are hereby in all respects
ratified and confirmed.

SECTION 8. CONSENT OF GUARANTORS. Each of the Guarantors acknowledges and
consents to all of the terms and conditions of this Amendment and agrees that
this Amendment does not operate to reduce or discharge such Guarantor’s
obligations under the Guarantee or the Operative Documents to which such
Guarantor is a party. Each of the Guarantors confirms and agrees that the
Guarantee is and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that, upon the effectiveness of,
and on and after the date of the Amendment, each reference in such Guarantee to
the Agreement “thereunder”, “thereof” or words of like import referring to the
Agreement shall mean and be a reference to the Agreement as amended or modified
by this Amendment.

SECTION 9. COUNTERPARTS. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Amendment signed by all the parties shall be lodged with Lessee
and Lessor.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

 

[remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized representative as of the date first above written.

 

DB ENERGY TRADING LLC,

as Lessor

By:   /s/ William Donnelly

Name:

Position:

Date:

 

William Donnelly

Director

5/13/13

 

 

 

By:   /s/ Molly Sample

Name:

Position:

Date:

 

Molly Sample

Director

5/13/13

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to First Amendment to Amended and Restated Master Lease
Agreement]



--------------------------------------------------------------------------------

AGY HOLDING CORP.,

as Lessee

By:   /s/ Jay W. Ferguson

Name:

Position:

Date:

 

Jay W. Ferguson

Interim Chief Financial Officer

5/15/13

 

 

 

AGY AIKEN LLC,

as Guarantor

By:   /s/ Jay W. Ferguson

Name:

Position:

Date:

 

Jay W. Ferguson

Interim Chief Financial Officer

5/15/13

 

 

 

AGY HUNTINGDON LLC,

as Guarantor

By:   /s/ Jay W. Ferguson

Name:

Position:

Date:

 

Jay W. Ferguson

Interim Chief Financial Officer

5/15/13

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to First Amendment to Amended and Restated Master Lease
Agreement]

 